Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 1 of 17 PagelD: 2524

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SCOTT PHILLIPS, AS GUARDIAN AD
LITEM, ON BEHALF OF §.P., B.P. and K.P.
and SCOTT PHILLIPS,

Plaintiff Civil Action No. 2:18-cv-12207 (MCA) (LDW)

’. Motion Hearing Date: March 16, 2020
ARCHDIOCESE OF NEWARK, ST.

THERESA SCHOOL, ST. THERESA :
CHURCH, CARDINAL JOSEPH TOBIN, ORAL ARGUMENT REQUESTED
MSGR. NYDEGGER, MARGARET DAMES, :
JOHN DOES 1-100, JOHN DOE

CORPORATIONS 1-5, JOSEPH

BEJGROWICZ, JOSEPH CAPOROSO,

HELENE GODIN, SR. JULIETT PEREZ,
RICHARD DONOVAN, ANH BUI, JAMES
GOODNESS, ROBERT GRIMALDI, WANDA
GRIMALDI, MATT POPOLA, LINDA KOSKI,
MAKAYLA KOSKI, MARY FERRIS, AMBER
PROTZ SIERANT, CHERYL KREINBERG,
JONATHON KREINBERG, PETER

RUNFOLO, JOYCE RUNFOLO, RICH
HARRINGTON, KELLY DONOVAN,

JEANNIE PAVLIK, MATTHEW PAVLIK,
JAMES PAVLIK, MARYANN GASPER,
THERESA ADUBATO, HEATHER

INGERSON, MARIA HARRIS, HEATHER ST
JOHN, YANCY MUNOZ, KATHLEEN
SPOONAUER, CELIA SOUSA, EDLEEN
KELLY-O’BRIEN, VICTORIA DEVLIN,
ROSEMARY RUBSAM, ROSANELLY
MONTALVO, GERRI COLON, LAURIE
GRIMES, MICHELLE CERNADAS, JOSEPH
KRATZER JR., NATALIE WOOD, PATRICIA
LANDAU, AMY REITHEL, ANN FERRARI,
CYNTHIA GAILLIOT, BERADINE GILRAIN,
BONNY HOTRA, BLANCA PASTORE,

IZAIDA ROSA GARBANZO, JO RIVERA,
DENISE, RICHARD, JOSEPH, JESSICA,
NICHOLAS MIRABELLA, JOCELYN

EDRALIN, MANUEL VAGUEIRO, KERRI
KILLEN, JO ANN NETTA, NANCY
ZIMMERMAN, MARIA STREKO, ROCIO
CORVALAN, CHRISTINA RESTUCCIA,
MICHAEL DEVLIN, GUILLERMO MUNOZ,

 
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20

 

DEBORAH GIVENS/MATE, KAREN
ZIMMERMAN, JIM HANNON, ALICE
SCALA, EMILY VIDAL, MARY GAINES,
SUSAN GIORDINO, ROSEANNE SCHUR,
ANGELA LOMBARDI, ROGER SCHUR,
MICHAEL MONTALVO, JEFF FERRARI,
WILLIAM GORSKI, ROGER STRYESKI,
THOMAS BRACKEN, FRED SOOS, SUSAN
DOUGHERTY, MICHELE MILLER, ANN
MORTIMER, TRISH RICKEN PLUMMER,
ANDREA ZAGORSKI SCHUSTER, MARIA
BUI, AMY ROSE, KELLY ANN HARRIS,
PATRICIA RIMILI BLICHARZ, “BCSH9094”,

Page 2 of 17 PagelD: 2525

“STDA” AND “BEEZLEBROX”,

Defendants.

 

 

THE CHURCH DEFENDANTS’ REPLY BRIEF IN FURTHER SUPPORT
OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT FOR
DISMISSAL OF PLAINTIFF’S TITLE IX CLAIM

 

Of Counsel and On the Brief:

CARELLA, BYRNE, CECCHI, OLSTEIN,
BRODY & AGNELLO, P.C.

5 Becker Farm Road

Roseland, New Jersey 07068

(973) 994-1700

Attorneys for Defendants,

Roman Catholic Archdiocese of Newark (i-p.a.
“Archdiocese of Newark”), St. Theresa’s R.C.
Church (i.p.a. “St. Theresa School”), Joseph W.
Cardinal Tobin (i.p.a. “Cardinal Joseph Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G. (“i.p.a. Msgr.
Nydegger’”), Dr. Margaret Dames, James Goodness,
Father Joseph Bejgrowicz, Deacon Joseph Caporaso
(i.p.a. “Joseph Caporoso’’), Sister Helene Godin,
Richard Donovan, and Anh Bui

Christopher H. Westrick, Esq. (043721997)

On the Brief:
Brian H. Fenlon, Esq. (035071987)
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 3 of 17 PagelD: 2526

 

TABLE OF CONTENTS
Page

TABLE OF AUTHORITIES 0.0... eecsccseesscesecsceseeseeaeesecseesessseneeeseeseesecseeseesesasenseeeseseeeseeeses i
REPLY STATEMENT OF FACTS 000. ccc eeccsessssseeneeseesceseesecsesseesenseesessesaessesaeesseeeeesseseereseessenass 1
LEGAL ARGUMENT 0. ccecceccsscscsscsscssecseescesesseeseesaesaeenssesseseessnesecasensessessesteseessesaeesesenssesaesnee® 6

POINT I

COUNT ONE OF THE COMPLAINT, ALLEGING VIOLATION OF TITLE IX,

IS DEFECTIVELY PLED AND WITHOUT EVIDENTIAL SUPPORT AND

SHOULD, RESPECTFULLY, BE DISMISSED BY THE COURT ..........ccecsessssessessentens 6
CONCLUSION... ccccescssssssscnscessecssessssassessesecsscacsaesessssaesesaesasseenseesscesseaseaeasensesesseaeesesssaeestsaeseeateee 12
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 4 of 17 PagelD: 2527

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)

Cases
Board of Tr. of Trucking Employees of North Jersey Welfare Fund, Inc. v. Centra,

983 F.2d 495 (3d Cir. 1992) ooo... ec eccccescssscccssesssscsessessssssssccssecssecesecesscessesesseesseecsasesseseasenscenees 4
Bowers v. NCAA,

9 F.Supp. 2d 460 (D.N.J. 1998) oo... eeccsccssecssesesseessscesssrsssscsecesssssssscsssssssesssscsesesscessscessenases 11
Brennan v. William Paterson College,

34 F.Supp. 3d 416 (D.N.J. 2014) occ ccccssessscessecesssesstecssscssssesseccsscessssssssesssssessssscsssecseseraoes 11
Celotex Corp. v. Catrett,

ATT US. 317 (1986)... cccsseccsscsscscssscssseecetesssessssesseecsseesssssssscsssssssssssssssesonssosssecssecesesesacausesees 12
Fitzgerald v. Barnstable School Committee,

555 U.S. 246 (2009)... ccccscccsssssccssscecsseceesssesesssssesssesscsseccsscsecsesecessescessesesssesesusecessaeessnceseacesaes 7
Gonyo v. Drake Univ.,

837 F. Supp. 989 (S.D. Lowa 1993) oo. eeescsssessesecsseesssssecsssessecsecessessesscsseessesssesstesssssccssseacs 6
Holloway v. Howard University,

206 F. Supp. 3d 446 (D.D.C. 2016)... ccc ccccccssesssecsscesssecssscessscsscsssssssssesssssssecsscsssscesessasens 7,8
Manolov v. Borough of Manhattan Community College,

952 F. Supp. 2d 522 (S.D.N.Y. 2013) w..ccccccecsccssscssecsecessessecseeestesssssesscesesesscssscssesssessssesessenss 7
Norris v. Norwalk Public School,

124 F. Supp. 2d 791 (D. Conn. 2000)... ccc ccccscesccssecsscesssesecesecsssesssessessscesecssesssesesersssssesscneaes 7
In Re: Pharmacy Benefit Managers, Inc. Trust Litigation,

582 F.3d 432 (3d Cir. 2009) oo... ccc cssccssecessecessssssecessceesesecscecessesssesssssssessceseessssassessesesons 10, 11
In Re: Plavix Marketing Sales Practice and Liability Litigation,

332 F.Supp. 3d 927 (D.N.J. 2017)... cccccssccssecssccessccssecessecssecesecesseeessecssscesseesseesessessesenees 10, 11
Russo v. Diocese of Geensburg,

2010 WL 3656579 (W.D.Pa., Sept. 15, 2010)... eesccscsssesseesscessessecssecseeenseaeesseesscessessecasensees 9
Tingley-Kelley v. Trustees of University of PA,

677 F. Supp. 2d 764 (E.D. Pa. 2010)... ceccssccssseessscsssecessesseesssecessecssecssscessecsaeeeeecseeeeseesnees 7
U.S. v. Local 560 (1.B.T.),

974 F.2d 315 (3d Cir. 1992) oo. eeeccccccccsssccssssecsssceeessscecsececesseececsesecessesvssetesesescesssssensessesseecnaes 11

il
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 5 of 17 PagelD: 2528

Valesky v. Aquinas Academy,
2011 WL 4102584 (W.D.Pa., Sept. 14, 2011)... escccssessecssecesseecssesseceseecessceescneeessese 9,10

Walsh v. LA High School Athletic Ass’n.,
616 F.2d 152 (Sth Cir, 1980) ooo. ecscsseseesssceseceseeeseeeseaee sasescessocesesoscsecececcccscescoscecsesceseseecesens 6

Yusuf v. Vassar College,
35 F.3d 709 (2d Cir. 1994) ooo. cccssscessccssssceesseeceesescesscecesecscesesssessssssesscusssecssssescessesesuscessaes 7

Zangrillo v. FIT,
601 F. Supp. 1346 (S.D.N.Y. 1985) occ cceccsssscessecseccessessseceseceseeesaecsscessesesssennsenseessssess 8,9

ili
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 6 of 17 PagelID: 2529

REPLY STATEMENT OF FACTS

In filing this action, Plaintiff Scott Phillips (“Phillips”), individually and as guardian ad
litem for his children, S.P., B.P., and K.P. (“Plaintiffs”, collectively), sought again to force
Defendants Roman Catholic Archdiocese of Newark (“Archdiocese”), St. Theresa’s R.C. Church
(“St. Theresa”), St. Theresa’s School (“STS”), Joseph W. Cardinal Tobin (“Cardinal Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G., Dr. Margaret Dames, James Goodness, Father Joseph Bejgrowicz,
Deacon Joseph Caporaso, Sister Helene Godin, Richard Donovan, and Anh Bui (collectively, the
“Church Defendants”), to defend his already judicially rejected claims (which are without basis in
law or fact), relating to the education of K.P., S.P., and B.P. at STS, including as to STS’s denial
of re-enrollment to S.P. and K.P. due to their parents’ continuum of outrageous misconduct.
During the children’s enrollment at STS, Phillips and his wife, Theresa Mullen (“Mullen”), on
numerous occasions unreasonably and unfairly disagreed with and complained about their
children’s assignments, grades, student interactions and how extracurricular activities and
disciplinary matters were administered by STS. In each of these instances, Phillips and Mullen
were unduly confrontational and antagonistic with STS personnel.

In acting to follow their mission of providing a Catholic education to all STS students, the
Church Defendants determined that mission was best served without the ongoing disruptions and
distractions caused and fomented by Phillips and Mullen. And, therefore, they denied re-
enrollment to S.P. and K.P. for the 2017-18 school year. Plaintiffs had already sued the Church
Defendants in the Superior Court of New Jersey, Chancery Division, Essex County, Docket No.
ESX-C-248-16 (the “Superior Court Action”), seeking inter alia, a preliminary injunction placing
S.P. on the boy’s seventh grade CYO basketball team for that season. In motions filed therein in

early 2018, Plaintiffs attempted to join and sue at least eighty (80) fellow STS parents, students,
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 7 of 17 PagelD: 2530

and parishioners under damage claims based on perceived slights, amongst others those involving
certain online postings and comments made during the basketball controversy, which Plaintiffs
determined to make public. The trial court rejected Plaintiff's effort to so expand the Superior
Court Action, by denying leave to amend to add those claims. The Church Defendants ultimately
prevailed on August 14, 2017 following a full plenary trial, at which Phillips, Mullen and
numerous Archdiocesan and STS witnesses testified, including Cardinal Tobin. See Declaration
of Brian H. Fenlon, Esq. (“Fenlon Decl.”), Exh. B.

In opposing the pending dispositive motion seeking dismissal of any Title IX claim in their
Complaint, Plaintiffs once again improperly seek a “another bite at the apple” by attempting to re-
litigate the numerous factual and legal determinations rendered against them by the Hon. Donald
A. Kessler, J.S.C. in the Superior Court Action. Their opposition did not address the substance of
Church Defendants’ motion or the fatal deficiencies in their pleading and case. Simply put, Judge
Kessler rejected and ruled against Plaintiffs on all of the factual premises of their Complaint and
opposition to the pending motion. That Court explicitly ruled the Church Defendants reasonably
addressed the numerous complaints and grievances raised and proffered by Phillips and Mullen
concerning their children, that there was no expulsion in April 2017, and that no enrollment
contract existed for S.P. and K.P. for the upcoming school year.

The factual premises of Plaintiffs’ opposition were decided against them in the Superior
Court Action. Therefore, their continued assertion by Plaintiffs in this case is without merit and
barred by the doctrine of issue preclusion/collateral estoppel. For example, they were doing so
even before Judge Kessler in 2017, who opined: “the court would be remiss if it did not emphasize
that Plaintiffs’ 2016 issues were resolved as to sexual! misconduct and bullying, thus, plaintiffs’

position, to the extent that it raises these issues time and again, seems to serve little purpose.” See
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 8 of 17 PagelD: 2531

Fenlon Decl., Exh. B (Plenary Op., T.58:15-20). The Court wholly repudiated the Plaintiffs’
factual accusations, finding:

[T]here were issues about the alleged inappropriate sexual behavior
which was addressed, the substitute teacher that was addressed, the
issue with a gun which was addressed, and the valedictorian issue,
which was addressed but not to the satisfaction of the plaintiffs. But
everything doesn’t have to be to the plaintiffs’ satisfaction.
Somehow there’s a suggestion if it’s not to the plaintiffs’ way, it’s
not the right way. And that’s not the way any institution has to
operate.

Id. (Plenary Op., T.78:8-11).
As to Plaintiffs’ false charges concerning the online “petition” and
commentary, the Court found:

Dr. Dames specifically tried to stop the petition and neither STS nor
the Archdiocese have any power to take down that petition. What
they did about is, Dr. Dames asked members of the community not
to sign it anymore and teachers were told by Deacon Joe and Dr.
Dames that they were not to sign such a petition going forward. So
they did try to act. . . the teachers were told not to post negative
facebook comments and members of the community were likewise
asked to stop such behavior.

Id. (Plenary Op., T.36:20-37:4). And further that:

Dr. Dames - - and this is the most significant event to me, most

significant of all - - Dr. Dames scheduled a series of listening

sessions with STS parents on February 22 . . . she told parents,

‘Don’t post on the online petition.’ Teachers were forbidden from

posting on it. She told parents ‘Don’t make facebook posts.’
Id. (Plenary Op., T.82:14-83:2). In addressing the April 2017 refusal to permit re-enrollment to
S.P. and K.P., Judge Kessler ruled, “This Court cannot specifically enforce a contract, because
there is no contract to enforce. Even if a contract could be found by a review of the 2016/2017

student handbook, no enforceable right for re-enrollment could be developed based on that

agreement under the facts of this case. . .” See Fenlon Cert., Exh. B (Plenary Op., T.71:2-7).
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 9 of 17 PagelID: 2532

Collateral estoppel “proscribes re-litigation when the identical issue already has been fully
litigated.” Board of Tr. of Trucking Employees of North Jersey Welfare Fund, Inc. v. Centra, 983
F.2d 495, 505 (3d Cir. 1992). Under federal law, it applies when (1) the identical issue was decided
in a prior adjudication, (2) there was a final judgment on the merits, (3) the party against whom
the bar is asserted was a party or in privity with a party to the prior action, and (4) the party against
whom the bar is asserted had a full and fair opportunity to litigate the subject issue. Id. The
doctrine reveals Plaintiffs’ ongoing presentation of matters, years after they were properly
addressed by the Church Defendants and adjudicated against them in the Superior Court Action,
is wholly unfair and improper.

Of particular relevance to the Church Defendants’ pending motion was Judge Kessler’s
determination and conclusion that the children were not allowed to return because of their parents’
conduct (not their own), which conduct interfered with STS’ mission and provided the Court a
sufficient basis (amongst several others), to deny Plaintiffs’ application to overturn and rescind the
re-enrollment denial ruling. See Fenlon Decl., Exh. B (Plenary Op., T.62-4 to 18). The subject
factual findings by Judge Kessler (made following a plenary trial), are devastating to Plaintiffs’
suggestion that wrongful and discriminatory actions were engaged in by the Church Defendants
towards them.

Fatal to Plaintiffs’ claims is the Court’s finding rejecting their position that the denial of
re-enrollment was a pretext made up by STS due to the basketball disputes and Plaintiffs’ bullying
and harassment allegations. Judge Kessler unequivocally rejected those charges, “this Court is
persuaded and I cannot emphasize this enough that the decision to not re-enroll the children has
nothing at all to do with basketball. It is plainly not related.” Id. at (T.77-18 to 78-1). The Court

ruled the erroneous certification filed by Mr. Donovan had no bearing on the issues presented in
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 10 of 17 PagelD: 2533

the plenary hearing, and Judge Kessler stated he granted the limited basketball injunction due to
that inaccurate certification and therefore “that problem was remedied”. See Fenlon Decl., Exh.
B (Plenary Op., T.78-14 to 79-6).

Equally fatal to Plaintiffs’ Title [IX claim is their inability to present this Court with
competent evidence that the Archdiocese or STS actually received federal funding during the
relevant years of 2016-17 and 2017-18. The Church Defendants’ have denied the receipt of such

funding, under oath, in their interrogatory answers.
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 11 of 17 PagelID: 2534

LEGAL ARGUMENT
POINT I

COUNT ONE OF THE COMPLAINT, ALLEGING

VIOLATION OF TITLE IX, IS DEFECTIVELY PLED AND

WITHOUT EVIDENTIAL SUPPORT AND SHOULD,

RESPECTFULLY, BE DISMISSED BY THE COURT

In their opposition papers, the Plaintiffs made no effort to address or rebut the recitation by
the Church Defendants of the standards governing summary judgment motions and Rule 12(b)(6)
motions to dismiss. They further made no bona fide effort to do so as to their substantial recital
of the standards governing Title [IX damage claims and the case law holding no right exists for
students to participate in primary or secondary school athletics. There were two exceptions, the
first being their argument that Judge Kessler’s preliminary legal finding (that a settled right existed
to support the limited basketball injunction in favor of S.P.), is binding on this Court and “law of
the case”. The second involves their citation to two unreported district court decisions on the issue
of federal funding. As to the governing law presented by the Church Defendants which Plaintiffs
elected not to respond to, the Court should, respectfully, find their recitation to be undisputed.
Again, it is well settled that students at the primary and secondary school levels possess no

liberty or property interest in or right to participate in interscholastic athletics or extracurricular
activities. Importantly, Title IX itself “does not establish a right to participate in any particular
sport in one’s college and there is no constitutional right to participate in intercollegiate or high
school athletics.” Gonyo v. Drake Univ., 837 F. Supp. 989, 994 (S.D. Iowa 1993). Consequently,
a student’s interest in participating in a single year of interscholastic primary school athletics

amounts to nothing more than a mere expectation, not a constitutionally protected entitlement.

Walsh v. LA High School Athletic Ass’n., 616 F.2d 152, 159 (Sth Cir. 1980).
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 12 of 17 PagelID: 2535

The Church Defendants’ motion seeks dismissal of any Title IX claim in the Complaint,
and the requisite elements for which are settled. “To establish a claim under Title [X, the plaintiff
must show that (1) she was excluded from participation in, denied the benefits of, or subjected to
discrimination in an educational program; (2) that the program receives federal financial
assistance; and (3) her exclusion was on the basis of her gender.” Tingley-Kelley v. Trustees of
University of PA, 677 F. Supp. 2d 764, 775 (E.D. Pa. 2010). Id. Valid Title LX discrimination
claims must set forth allegations and present proof of intentional discrimination, and that the
alleged discrimination was a substantial and motivating factor for the defendant’s challenged

conduct. Manolov v. Borough of Manhattan Community College, 952 F. Supp. 2d 522, 531-32

 

(S.D.N.Y. 2013). To survive dismissal, “plaintiff must specifically allege the events claimed to
constitute intentional discrimination as well as circumstances giving rise to a plausible inference
of racially discriminatory intent”. Id. (quoting Yusuf v. Vassar College, 35 F.3d 709, 713 (2d Cir.
1994)).

Title IX reaches institutions and programs that receive federal funds (which may include
nonpublic institutions), but it has consistently been interpreted as not authorizing suit against

school officials, teachers and other individuals.” Fitzgerald v. Barnstable School Committee, 555

 

US. 246, 257 (2009). Title [X affords private claimants no private right of action against
individuals, because that statute itself prohibits discrimination against beneficiaries in programs
and activities which receive federal financial assistance, ergo it is educational institutions that must
be sued for any violation. Norris v. Norwalk Public School, 124 F. Supp. 2d 791, 796 (D. Conn.
2000). Because no Title [X claims can be asserted against individuals, all of the Plaintiffs’ claims
against the individual Church Defendants clearly fail and are frivolous, as a matter of law. Id. at

796-98. The threshold issue is whether there has been discrimination based on sex. Holloway v.
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 13 of 17 PagelID: 2536

Howard University, 206 F. Supp. 3d 446, 452 (D.D.C. 2016). Where a complaint is barren of
factual allegations and competent evidence linking the challenged decision to the plaintiff's
gender, that claim should be dismissed. Id.

In opposing the Church Defendants’ motion, Plaintiffs have presented no competent
evidence of allegedly discriminatory conduct on the part of the Church Defendants on the basis of
S.P.’s gender, or that she was denied any benefits or participation in STS school activities on that
basis. Id. No competent evidence has been proffered that any purportedly discriminatory actions
were engaged in intentionally by the Church Defendants on the basis of sex. It is undisputed S.P.
was a female seventh grade student at STS, during the 2016-17 school year. That fact alone does
not support a Title IX claim. The Plaintiffs’ claim fails to state a claim because they have presented
this Court with no proofs establishing each necessary claim element, including that the
Archdiocese or STS undertook educational programs or activities which receive federal financial
assistance.

The factual gravamen of their Title IX claim (indeed of all their claims), were tried before
Judge Kessler and that Court entirely rejected them as being without merit. Judge Kessler found
that STS properly addressed Phillips and Mullen’s numerous grievances and charges of bullying
and regarding sexual comments made in the presence of S.P. by fellow pupils. He found the denial
of re-enrollment was proper and lawful and not undertaken as an improper pretext due to the
Plaintiffs’ basketball litigation and other grievances. Further, because Plaintiffs have not
specifically alleged and cannot demonstrate these defendant institutions received federal financial
assistance triggering the applicability of Title IX, their claim must be dismissed for failure to
demonstrate any proper nexus between the Archdiocese and/or STS and federal financial

assistance. Zangrillo v. FIT, 601 F. Supp. 1346, 1352 (S.D.N.Y. 1985).
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 14 of 17 PagelD: 2537

It is undisputed St. Theresa is a separate and distinct corporate entity from the Archdiocese.
Both are private religious corporations of the State of New Jersey, under New Jersey law. See
Fenlon Decl., Exhs. C and D. St. Theresa owns and operates STS, which does not have any
separate legal status separate and apart from St. Theresa. Id. Lastly, the Catholic Charities entity
which Plaintiffs argue is owned and operated by the Archdiocese and alleges receives federal
funding, is a separate legal corporation that is wholly distinct from the Archdiocese. Id. at Exhs.
E and F. That fact is further revealed by the entity’s own website, as Plaintiffs were so advised.

The only Title IX cases cited by Plaintiffs contrary to the Church Defendants’ recitation,
are the decisions in Russo v. Diocese of Geensburg, 2010 WL 3656579 (W.D.Pa., Sept. 15, 2010),
and Valesky v. Aquinas Academy, 2011 WL 4102584 (W.D.Pa., Sept. 14, 2011). The factual
circumstances present in both cases are clearly distinguishable from this case, in a number of
material circumstances. Further, their findings on the issue of federal funding are wholly
misunderstood and misconstrued by Plaintiffs.

Russo involved a Pennsylvania Diocese and one of the high schools it owned and operated.
The Court concluded (and one of the high schools admitted), that it received federal financial
assistance through participation in the federal national school lunch and E-rate programs. Russo,
2010 WL 3656579*1, 3-6. The Court’s finding that the subject high schools and Diocese were
part of a single “other school system” was termed “an easy task,” because those schools had no
legal status separate and apart from the Diocese. Therefore, the Diocese was the “other school
system” which received federal funding, through the receipt of such funds by the non-corporate
educational institutions it owned and operated. Id. at *6. The two schools clearly participated and
received federal school lunch and E-rate fiber optic funding. Plaintiffs do not allege the Church

Defendants received funds under the national school lunch or E-rate programs. The Church
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 15 of 17 PagelD: 2538

Defendants answers to Plaintiffs’ Interrogatories denied receiving such funding. The Plaintiffs’
opposition presented this Court with no competent evidence that either participated in or received
federal funds. That fact is fatal to Plaintiffs’ claim.

Valesky is also inapposite and clearly distinguishable. In that case, the Diocese
reorganized its individual schools “as independent charitable trusts” so it “could exercise more
control over them.” Valesky, 2011 WL 4102584*11 (emphasis in original). The Diocese collected
monies from each of its parishes, which it then bundled and divided amongst all the diocesan
schools. In that case, there was substantive evidence that the Diocese was sharing such funds with
all the schools. Plaintiffs’ reliance on Valesky is misplaced, because its facts are wholly distinct
from those present in this case. Here, the Archdiocese and St. Theresa are separate and distinct
religious corporations. There is no evidence of the receipt federal funding in this case, and none
has been presented.

Plaintiffs falsely and melodramatically accuse the Church Defendants of failing to advise
this Court of Judge Kessler’s settled right ruling, in granting the limited basketball injunction.
That charge, as always, is distinctly without merit and it is premised on erroneous assessments of
the facts and case law. First, Judge Kessler did not hear or rule on the merits of Plaintiffs’ Title
IX damage claim in the Superior Court Action. He denied them leave to even raise it, without
prejudice to its assertion in a separate action, i.e. this action. Judge Kessler ruled the basketball
disputes issues had no relation to STS’s denial of re-enrollment to S.P. and K.P. Plaintiffs’ charges
that the denial of re-enrollment was a pretext were rejected.

Plaintiffs’ position that the settled right finding (rendered in the Superior Court Action)
constitutes “law of the case” in this federal action is without merit. The “law of the case” rule is a

matter of judicial discretion, developed “to maintain consistency and avoid reconsideration of

10
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 16 of 17 PagelD: 2539

matters once decided during the course of a single continuing lawsuit.” In Re: Plavix Marketing,
Sales Practice and Liability Litigation, 332 F.Supp. 3d 927, 940 (D.N.J. 2017) (citing In Re:
Pharmacy Benefit Managers, Inc. Trust Litigation, 582 F.3d 432, 439 (3d Cir. 2009). It is settled
that district courts are empowered to modify interlocutory orders and rulings made pre-trial, at any
time prior to final judgment. Brennan v. William Paterson College, 34 F.Supp. 3d 416, 427 (D.N.J.
2014).

Here, an interim legal ruling was rendered by Judge Kessler in granting a preliminary
injunction pre-trial, not in this case, but in the separate and distinct Superior Court Action. The
“law of the case” rule is inapplicable because the governing law holds that, even when rendered in
a single federal action, the conclusions of law entered in connection with an injunction are not
binding on the Court when it considers motions to dismiss or for summary judgment. Bowers v.
NCAA, 9 F.Supp. 2d 460, 467 n.3 (D.N.J. 1998). This Court would not even be bound by any
decision by it to grant or deny preliminary relief, because the decision of a preliminary injunction

is only a prediction concerning the merits of the case. Id. (quoting U.S. v. Local 560 (I.B.T.), 974

 

F. 2d 315, 330 (3d Cir. 1992)). Plaintiffs’ assertion that Judge Kessler’s interim ruling (that the
Mercer decision afforded S.P. a settled legal right under Title IX to found the basketball
injunction), governs and controls this Court is wholly without merit. See Opposition Declaration
of Susan B. McCrea, Exh. H (February 17, 2017 Transcript, T. 25-1 to 26-8). While the Church
Defendants believe Judge Kessler mistakenly applied Mercer to the facts, that interim legal ruling
is not the “law of case” in this action and is not binding upon this Court in deciding and ruling on
the pending motion for partial summary judgment.

Because the Plaintiffs failed to present competent evidence establishing each of the three

requisite elements of a valid Title IX claim, including no competent evidence that the Church

11
Case 2:18-cv-12207-MCA-LDW Document 102 Filed 05/14/20 Page 17 of 17 PagelD: 2540

Defendants committed any discrimination based on gender or received federal funding triggering

that statute’s applicability, their Title [x claim must be dismissed. Celotex Corp. v. Catrett, 477

U.S. 317, 322-25 (1986).

CONCLUSION

For all of the foregoing reasons and those set forth in their moving papers, the Church

Defendants respectfully assert this Court should grant their motion for partial summary judgment

dismissing with prejudice Count One of the Complaint, to the extent it purports to raise a claim

under Title IX of the Education Amendments Act, 20 U.S.C. §1681, et seq.

Dated: May 14, 2020

. #696445v1

Respectfully Submitted,

CARELLA, BYRNE, CECCHI,

OLSTEIN, BRODY & AGNELLO, P.C.
Attomeys for Defendants

Roman Catholic Archdiocese of Newark (i.p.a.
“Archdiocese of Newark”), St. Theresa’s R.C.
Church (i.p.a. “St. Theresa School’), Joseph W.
Cardinal Tobin (i-p.a. “Cardinal Joseph Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G. (“i.p.a. Msgr.
Nydegger”), Dr. Margaret Dames, James Goodness,
Father Joseph Bejgrowicz, Deacon Joseph Caporaso
(i.p.a. “Joseph Caporoso”), Sister Helene Godin,
Richard Donovan, and Anh Bui

By:___/s/ Christopher H. Westrick
CHRISTOPHER H. WESTRICK

12
